EX 99.28(h)(3)(ii) Amendment to Administration Agreement between JNL/BlackRock Global Allocation Fund Ltd. and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL/BlackRock Global Allocation Fund Ltd., an exempt company organized under the Companies law of the Cayman Islands (“Company”), and a wholly-owned subsidiary of JNL/BlackRock Global Allocation Fund (“Fund”), a series of the JNL Series Trust (“Trust”), an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”). Whereas, the Administrator and the Company entered into an Administration Agreement effective June 10, 2011 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to Company. Whereas, the parties have agreed to amend Section 15 entitled “Term of Agreement” to amend the initial term ending date to June 30, 2012. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Section 15 of the Administration Agreement is hereby deleted in its entirety and replaced with the following: 15.Term Of Agreement The term of this Agreement shall begin on the date first above written and, unless sooner terminated as hereinafter provided, this Agreement shall remain in effect through June 30, 2012.Thereafter, in each case this Agreement shall continue in effect with respect to the Company from year to year, subject to the termination provisions and all other terms and conditions hereof; provided, such continuance is approved at least annually by vote or written consent of the Directors, and provided further, that neither party has terminated the Agreement in accordance with Section 17.The Administrator shall furnish the Company, promptly upon its request, such information as may reasonably be necessary to evaluate the terms of this Agreement or any extension, renewal or amendment thereof. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed and effective as of June 8, 2012. JNL/BlackRock Global Allocation Fund Ltd. Jackson National Asset Management, LLC By: /s/ Kelly L. Crosser By: /s/ Mark D. Nerud Name: Kelly L. Crosser Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO
